Citation Nr: 0026764	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-01 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from December 1961 to December 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
RO which denied service connection for gastroesophageal 
reflux disease (GERD).  In March 1998, the veteran appeared 
and gave testimony at a hearing before a hearing officer at 
the RO, a transcript of which is of record.  At this hearing, 
the veteran said, essentially, that he did not know whether 
his GERD was related to his service connected post operative 
residuals of  small bowel obstruction.  Although a Hearing 
Officers Decision/ supplemental statement of the case dated 
in August 1998 remarked that there was no indication of a 
relationship between the GERD and the small bowel 
obstruction, a review of the record fails to indicate that 
the veteran has ever claimed service connection for his GERD 
as secondary to his service connected post operative 
residuals of a small bowel obstruction.  Accordingly, the 
Board decision below deals only with the issue of primary 
service connection for GERD.  If the veteran so desires, he 
may file a claim for secondary service connection for GERD 
and, if he does so, the claim will need to be considered on a 
De Novo basis by the RO.  


FINDING OF FACT

The veteran's claim for service connection for GERD is not 
plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well grounded claim for 
service connection for GERD.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On the veteran's November 1961 examination prior to service 
entrance it was reported that he underwent an operation for a 
megacolon in 1953.  It was noted that there were no sequela 
of the operation for megacolon (Hirschsprung's disease).  An 
abdominal scar was noted on clinical evaluation.  Review of 
the veteran's service medical records reveals that the 
veteran was seen in January 1963 for loose, watery stools, 
and two episodes of vomiting.  A May 1964 test for ova and 
parasites was negative.  In June 1964 the veteran was seen 
with complaints of diarrhea, fever, and headache. Tests for 
ova and parasites performed in June 1964 were negative.
On a July 1964 post mission physical examination an 
appendectomy scar was reported.  Tests for ova and parasites 
were negative.

In November 1964 the veteran was hospitalized at a private 
facility with complaints of abdominal pain and vomiting.  It 
was reported that the veteran had undergone 5 operations 
between the ages of 12 to 14 for the correction of a 
congenital megacolon.  A physical examination was negative 
except for hyperactive peristalsis.  X-rays revealed a high 
small bowel obstruction.  It was reported that the veteran 
underwent an exploratory laparotomy which found a proximal 
jejunum that was rotated on its mesenteric and was herniating 
through the gastrocolic omentum.  There appeared to be a 
complete small bowel obstruction at this point, which was 
relieved by incising the omentum and relieving the acute 
angulation of the small bowel.  

During a hospitalization at a military facility from late 
November to early December 1964 the veteran did not complain 
of abdominal pain other than that related to the incision 
from his recent laparotomy.  Physical findings during the 
current admission were within normal limits.  The service 
medical records contain no clinical findings of GERD.  

On VA physical examination in December 1966 a history of the 
veteran's November 1964 abdominal surgery was reported.  
During the examination, it was reported that, the previous 
spring, he had had recurrent diarrhea following a viral 
infection, but he had been without symptoms thereafter.  On 
physical evaluation, there was no weight loss or jaundice.  
The abdomen was scaphoid and there were no masses, 
distention, or fluid.  No spasm, rigidity, or tenderness was 
noted.  A fluoroscopic and radiographic examination showed no 
abnormality of the esophagus and there was no radiographic 
evidence of any intrinsic pathology in the entire 
gastrointestinal tract.  

On a physical examination conducted at a VA facility in 
September 1973 the veteran said that he had occasional loose 
stools when under tension.  He had received no recent 
treatment.  Evaluation revealed abdominal scars.  There were 
no abdominal masses or tenderness.  There was diffuse muscle 
wall weakness with bulging present in the right lower 
quadrant of the abdomen.  

In a rating decision of October 1973, the RO assigned a 10 
percent rating for the post operative residuals of a small 
bowel obstruction with weakening of the abdominal wall.  

During VA outpatient treatment in January 1997 it was 
reported that the veteran had had occasional bouts of 
diarrhea since his 1964 surgery.  It was said that the 
veteran had recently been started on medication for reflux, 
with good results.  

During a VA gastrointestinal examination in May 1997 the 
veteran gave a history of heartburn for at least 30 years.  
He said that the heartburn had become so severe over the 
previous year that it would wake him from his sleep.  He said 
that an upper gastrointestinal examination conducted the 
previous year had revealed no abnormalities.  He had recently 
been placed on Lansoprazole with complete relief of reflux 
symptoms.  After examination, the impressions included 
Hirschsprung's disease, status post colonic resection; 
alternating constipation and diarrhea, consistent with 
functional bowel disease; and history of severe esophageal 
reflux requiring treatment with proton pump inhibitors.  

During a hearing at the RO in March 1998 the veteran gave a 
history of having severe gastrointestinal problems in service 
due to the food that he ate in foreign countries.  He said 
that he began to have a problem with heartburn during the 
last months of his active service.  The veteran also had had 
ongoing problems with constipation alternating with diarrhea.  
It was said that the veteran took Rolaids and Tums for many 
years and had to sleep with two pillows because of his 
heartburn.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Service 
connection may be granted for any disease diagnosed after 
service discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R.§ 3.303(d) (1999).

The threshold question in regard to the veteran's claim for 
service connection for GERD is whether he has met his burden 
of submitting evidence of a well-grounded (i.e. plausible) 
claim.  If not, the claim must fail and there is no duty to 
assist the veteran in its further development.  38 
U.S.C.A.§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  The Board finds that the veteran's claim for service 
connection for GERD is not well grounded.  

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that a veteran must submit evidence, not just 
allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
According to decision by the Court, a well-grounded claim 
requires competent medical evidence of a current disability 
(a medical diagnosis) of incurrence or aggravation of a 
disease or injury during service (lay or medical evidence) 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).  

The veteran has been recently treated for GERD and thus, the 
first requirement for a well grounded claim under the Court's 
criteria in Caluza has been met.  The veteran has also 
testified that he developed symptomatology indicative of GERD 
(heartburn) while in the service and he is competent to so 
testify.  Therefore, the second criteria for a well grounded 
claim under the Court's decision in Caluza has also been met.  
However, the evidence of record contains no competent 
evidence relating the veteran's currently diagnosed GERD to 
service.  While the veteran may believe that his GERD had its 
onset during service, he is a layman (i.e. a person without 
medical training or expertise).  As such he is not competent 
to render a medical opinion on the etiology of his GERD.  
Espiritu v. Derwinski, 2 Vet. App 492 (1992).  Without 
medical evidence indicating a relationship between the 
veteran's GERD and service, his claim for service connection 
for GERD is not well grounded and must be denied.  


ORDER

Service connection for GERD is denied.  



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

